      Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 1 of 16




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 SANDRA JUNG ,                                 §
                                               §
        Plaintiff,                             §
                                               §
 v.                                            §     CIVIL ACTION H-20-0487
                                               §
 ACCREDITED MANAGEMENT SOLUTIONS               §
 LLC,                                          §
                                               §
        Defendant.                             §

                             MEMORANDUM OPINION AND ORDER

       Pending before the court is Sandra Jung’s motion for entry of final default judgment against

defendant Accredited Management Solutions LLC (“Accredited Management”). Dkt. 11. After

reviewing the relevant pleadings and applicable law, the court is of the opinion that the motion

should be GRANTED in part and DENIED in part.

                                       I. BACKGROUND

       This case involves Accredited Management’s attempts to collect a consumer debt from

Jung that allegedly originated with a payday loan. Dkt. 1 at 3. Jung alleges that Accredited

Management’s principal purpose is the collection of debts owed to third parties. Id. at 2. It is

unclear when or if the loan originator transferred its rights to Accredited Management.

       On December 17, 2019, Jung alleges that a male debt collector called her “to collect an

alleged consumer debt originating with a payday loan account.” Id. at 3. During the call, the male

debt collector “threatened to file a lawsuit against [Jung] if she did not make a payment [in the

amount of 60% of the alleged debt] to [Accredited Management] within the following twenty-four
      Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 2 of 16




(24) hours.” Id. On or around January 22, 2020, Jung alleges that Accredited Management’s

collector, Michelle Kelly left her a voicemail regarding the debt:

               Sandra Jung, this is Michelle Kelly with Accredited Management Solutions. I do
               need to speak to you or legal representation regarding a legal complaint filed against
               you and your social ending in 9742. Our office has made several attempts to reach
               out to you to rectify this matter outside of court. Please respond to my call within
               24 hours at 866-901-0868, extension 202. Please be available at this 2004 Live Oak
               Street, Houston, Texas on Wednesday, January 29th between the hours of 8 AM
               and 10 AM to sign for your court documentation. We wish you the best of luck.
Id. at 4-5.

        On or around January 27, 2020, Kelly allegedly left another voicemail for Jung::

               Sandra Jung, this is Michelle Kelly with Accredited Management Solutions. I do
               need to speak to you or legal representation regarding a legal complaint filed against
               you and your social ending in 9742. You do need to return my call at 866-901-0868,
               extension 202.
Id. at 5.

        Jung alleges that phone number “866-901-0868” belongs to Accredited Management. Id.

at 2-3. She also alleges that if she owed any debt, then the statute of limitations has passed. Id.

at 5. Accredited Management has not taken legal action against Jung. Id. at 4.

        On February 13, 2020, Jung filed suit against Accredited Management for violation of the

Fair Debt Collection Practices Act 15 U.S.C. § 1692, et seq. (“FDCPA”) and the Texas Debt

Collection Act Tex. Fin. Code Ann. § 392, et al. (“TDCA”). Dkt. 1 at 1. Jung seeks statutory

damages, costs, attorneys’ fees, and injunctive relief. Id. at 6-7.

        On February 18, 2020, Jung served Accredited Management with the complaint. Dkt. 7.

On April 15, 2020, she filed a motion for an entry of final default judgment after Accredited

Management failed to appear or answer her complaint. Dkt. 9. However, because Jung’s service




                                                  2
     Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 3 of 16




was insufficient, her motion was denied without prejudice. Dkt. 10. On June 6, 2020, Jung filed

a renewed motion for an entry of a default judgment against Accredited Management. Dkt. 11.

                                     II. LEGAL STANDARD

       Pursuant to Rule 55 of the Federal Rules of Civil Procedure, entry of default judgment is

appropriate “when a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R. Civ. P.

55(a). Under Rule 5.5 of the Local Rules of the Southern District of Texas, a motion for default

judgment must be served upon defendant via certified mail, return receipt requested. S.D. TEX.

L.R. 5.5.

       The Federal Rules of Civil Procedure disfavor default judgments, preferring to resolve

disputes according to their merits. Lindsey, et al. v. Prive Corp., et al., 161 F.3d. 886, 893 (5th

Cir. 1998). When determining whether to enter default judgment, courts should consider if it

has personal jurisdiction over the parties.    See, e.g., Bludworth Bond Shipyard, Inc. v. M/V

Caribbean Wind, 841 F.2d 646, 649 (5th Cir.1988). Moreover, the court should consider “whether

material issues of fact are at issue, whether the grounds for default are clearly established, whether

the default was caused by a good faith mistake or excusable neglect, the harshness of

a default judgment, and whether the court would think itself obliged to set aside the default on the

defendant’s motion.” Id.

       “A default judgment is unassailable on the merits but only so far as it is supported by well-

pleaded allegations, assumed to be true.” Nishimatsu Constr. Co. v. Hous. Nat'l Bank, 515 F.2d

1200, 1206 (5th Cir.1975) (citing Thomson v. Wooster, 114 U.S. 104, 113, 5 S.Ct. 788 (1885)).

Put another way, “a defendant’s default does not in itself warrant the court in entering a default

judgment. Id. Instead, there must be “a sufficient basis in the pleadings for the judgment entered.”




                                                  3
     Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 4 of 16




Id. In the context of default judgement, the meaning of a well-pleaded or sufficient allegation is

drawn from the case law on Rule 8, which sets forth the standards governing the sufficiency of a

complaint. Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 498 (5th Cir. 2015).

        Federal Rule of Civil Procedure 8(a)(2) requires only that the pleading contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

The purpose of this requirement is “to ‘give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99 (1957)). The factual allegations

in the complaint need only “be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Id. (footnote

and citations omitted). “[D]etailed factual allegations” are not required, but the pleading must

present “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937 (2009).

                                          III. ANALYSIS

        Jung properly served her renewed motion for default judgment on Accredited Management

via first class and U.S. Certified Mail pursuant to Local Rule 5.5. Dkt. 11 at 5. Accredited

Management has not answered or otherwise made an appearance. Therefore, Jung’s motion is ripe

for consideration.

A.      Personal Jurisdiction

        Default judgment is only appropriate if this court has personal jurisdiction over Accredited

Management. Broad. Music, Inc. v. M.T.S. Enterprises, Inc., 811 F.2d 278, 281 (5th Cir. 1987).

Specific personal jurisdiction may exist “over a nonresident defendant whose contacts with the

forum state are singular or sporadic only if the cause of action asserted arises out of or is related to




                                                   4
     Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 5 of 16




those contacts.” Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193,

212 (5th Cir. 2016).

       In this case, Jung alleges that Accredited Management is a business entity located in East

Amherst, Erie County, New York and is engaged in the collection of debt within the State of Texas.

Dkt. 1 at 2. Accredited Management attempted to collect debt from Jung, a resident of Houston,

Texas, on three separate occasions. Id. at 3. Jung alleges that this communication is what gave

rise to the action. Id. at 4-6. As a result, Accredited Management has purposefully directed its

activities at Texas, and therefore, the court has personal jurisdiction over it.

B.     The FDCPA claims

       Accredited Management has not answered or made an appearance in response to Jung’s

asserted claims in violation of §§ 1692e(5), e(10), e(11), f, and g(b) of the FDCPA. The court

shall address each alleged violation in turn.

       1.      Section 1692e(5)

       Jung alleges that Accredited Management violated section 1692e(5) when it “threatened to

take legal action” that it “could not legally take” because the statute of limitations on the alleged

debt has passed. Dkt. 1 at 4-5.

       A debt collector violates section 1692e(5) if it threatens to “take any action that cannot

legally be taken.” 15 U.S.C. § 1692e(5). Under Texas law, the time period within which one can

take legal action to recover a debt is “four years after the day the cause of action accrues.” Tex.

Civ. Prac. & Rem. Code § 16.004(a)(3). The “question of when a cause of action accrues is a




                                                   5
     Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 6 of 16




matter of law for the court to decide.” TIG Ins. Co. v. Aon Re, Inc., 521 F.3d 351, 355 (5th

Cir.2008).

       Here, Jung asserts the conclusory statement that “[i]f the debt is owed at all, the statute of

limitations has passed.” Id. The complaint is devoid of any allegations as to when the debt in

question was due, or when Jung defaulted, if at all. Dkt. 1 at 3. Jung has not alleged sufficient

facts to determine whether the statute of limitations to take legal action to recover the debt in

question has passed. Accordingly, Jung’s motion for default judgement on her section 1692e(5)

claim is DENIED.

       2.      Section 1692e(10)

       Jung alleges that Accredited Management violated section 1692e(10) when it “attempted

to collect a time-barred debt from [Jung] without disclosing to [Jung] that the debt was past the

statute of limitations,” and when it “threatened to take legal [action] against [Jung] in an effort to

coerce [Jung] into making a payment on a time-barred debt and, in effect, revive the statute of

limitations.” Dkt. 1 at 5.

       A debt collector violates section 1692e(10) if it uses “any false representation or deceptive

means to collect or attempt to collect any debt or to obtain information concerning a consumer.”

15 U.S.C. § 1692e(10). As discussed above, Jung does not plead sufficient facts that the statute of

limitations has elapsed, nor that Accredited Management is barred from taking legal action to

collect the debt. Therefore, Jung’s motion for default judgement for her section 1692e(10) claim

is DENIED.

       3.      Section 1692e(11)

       Jung alleges that Accredited Management violated section 1692e(11) by “failing to

disclose that the communication is from a debt collector . . . when [Accredited Management]’s




                                                  6
     Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 7 of 16




female collector failed to disclose that the communication is from a debt collector attempting to

collect a debt in voicemail messages left for [Jung] on [Jung]’s telephone.” Dkt. 1 at 5-6.

       A debt collector violates section 1692e(11) if, in a communication with a consumer, it fails

to disclose that the communication is from a debt collector.             15 U.S.C. § 1692e(11).

Voicemail messages from debt collectors are “communications” under the FDCPA, even if they

do not mention the debt in the message. See, e.g., Rodriguez v. Fulton Friedman & Gullace, LLP,

No. H-11-4592, 2012 WL 3756589, at *7 (S.D. Tex. Aug. 28, 2012) (“In light of the remedial

nature of the FDCPA, the better interpretation of ‘communication’ includes even those voice mail

messages that simply request that the consumer return the debt collector's call. The ultimate

purpose of such a message is to communicate with the consumer about the debt. As such, the

message itself qualifies as an indirect conveying of information about a debt”); also see Foti v.

NCO Financial Systems, Inc., 424 F. Supp. 2d 643, 655–56 (S.D.N.Y. 2006) (“Given that the

obvious purpose of the message was to provide the debtor with enough information to entice a

return call, it is difficult to imagine how the voicemail message is not a communication under the

FDCPA”).

       Here, the complaint transcribes two voicemails Accredited Management allegedly left on

Jung’s phone. Id. at 3-4. Neither voicemail message includes a statement disclosing that the caller

was debt collector attempting to collect a debt. Id. The two messages include a request for Jung

to return the debt collector’s call by calling “866-901-0868, extension 202.” Id. at 5. Jung alleges

that the phone number “866-901-0868” belongs to Accredited Management. Id. at 3. Accordingly,

Jung’s allegations, taken as true, are well-pleaded under section 1692e(11), and therefore her

motion for default judgement for this claim is GRANTED.




                                                 7
     Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 8 of 16




       4.      Section 1692g(b)

       Jung alleges that Accredited Management violated section 1692g(b) “when [Accredited

Management]’s male collector demanded immediate payment of the alleged debt.” Dkt. 1 at 5.

       The FDCPA requires debt collectors to provide the consumer notice that “unless the

consumer, with thirty days after receipt of the notice, disputes the validity of the debt, or any

portion thereof, the debt will be assumed to be valid.” Mahmoud v. De Moss Owners Ass’n, Inc.,

865 F.3d 322, 330 (5th Cir. 2017) (citing 15 U.S.C. § 1692g(a)(3)). During the thirty-day period,

debt collectors are not allowed to conduct “collection activities and communication [that] may

overshadow or be inconsistent with the disclosure of the consumer’s right to dispute the debt.”

Id. (citing § 1692g(b)). However, debt collectors do not violate section 1692g(b) by continuing

their collection activities and communications “unless the consumer has notified the debt collector

in writing that the debt, or any portion of the debt, is disputed or that the consumer requests the

name and address of the original creditor.” § 1692g(b).

       Here, Jung alleges that “[i]n or around December 2019, [Accredited Management] began

placing collection calls to [Jung] . . . in an attempt to collect the alleged debt.” Dkt. 1 at 3. Jung

further alleges that “[o]n or around December 17, 2019” she received a call from defendant

threatening “to file a lawsuit against [Jung] if she did not make a payment [in the amount of 60%

of the alleged debt] to [Accredited Management] within the following twenty-four (24) hours.”

Id. However, Jung does not allege that the she disputed the debt or requested the name and address

of the original creditor in writing after Accredited Management first contacted her, as required by




                                                  8
     Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 9 of 16




the statute. Accordingly, Jung’s motion for default judgement on her section 1692g(b) claim is

DENIED.

       5.      Section 1692f

       Jung alleges that Accredited Management violated section 1692f “when [Accredited

Management] engaged in the foregoing conduct.” Dkt. 1 at 5.

       Section 1692f states that “[a] debt collector may not use unfair or unconscionable means

to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. While the FDCPA does not define

the terms “unfair” or “unconscionable” anywhere in the statute, it enumerates a non-exhaustive

list of per se violations under section 1692f, without limiting the statute’s general application. Id.

Deceptive conduct by debt collectors can be “unfair or unconscionable means” under section

1692f. See, e.g., Hartman v Great Seneca Financial Corp., 569 F.3d 606, 613 (6th Cir. 2009)

(finding a debt collector’s action of sending a “document [that] appears to be a recent credit-card

bill, which it is not, and with few indications to the contrary” is a “genuine issue of material fact”

as to whether this document would deceive the least sophisticated consumer).

       Here, Jung does not allege any of the violations in the enumerated list under section 1692f.

Instead, she alleges that defendant’s “foregoing conducts” were “[un]fair or unconscionable.” Dkt.

1 at 5. The only surviving claim against Accredited Management is under 1692e(11) for failing to

disclose that the communication is from a debt collector attempting to collect a debt, which does

not rise to the level of unconscionability. See Unconscionable, Black’s Law Dictionary (11th ed.

2019) (“showing no regard for conscience; affronting the sense of justice, decency, or

reasonableness”). Accordingly, Jung’s motion for a default judgement for her section 1692f claim

is DENIED.




                                                  9
     Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 10 of 16




C.     The TDCA claims

       Jung also seeks default judgment for Accredited Management’s alleged violations of

sections 392.304(a)(5)(A) and (a)(8) of the TDCA.

       1.      Section 392.304(a)(5)(A)

       Jung alleges that Accredited Management violated section 392.304(a)(5)(A) by “failing to

disclose that the communication is from a debt collector . . . when [Accredited Management]’s

female collector failed to disclose that the communication is from a debt collector attempting to

collect a debt in voicemail messages left for [Jung] on [Jung]’s telephone.” Dkt. 1 at 6.

       When a third-party debt collector communicates with a debtor, it violates section

392.304(a)(5)(A) if it fails to disclose “that the communication is an attempt to collect a debt and

that any information obtained will be used for that purpose.”             Tex. Fin. Code Ann. §

392.304(a)(5)(A). However, if the communication is “in a formal pleading made in connection

with a legal action” this section does not apply. Id.

       Here, Jung alleges that Accredited Management is a third-party debt collector. Dkt. 1 at 2.

As discussed above, the transcribed voicemail messages do not include a statement disclosing that

the caller was debt collector attempting to collect a debt. Id. at 3-4. Accordingly, Jung has

sufficiently alleged a violation under section 392.304(a)(5)(A).         Jung’s motion for default

judgement on her section 392.304(a)(5)(A) claim is GRANTED.

       2.      Section 392.304(a)(8)

       Jung alleges that Accredited Management violated section 392.304(a)(8) when it (i)

attempted to collect a debt without disclosing it was past the statute of limitations, (ii) threatened




                                                 10
     Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 11 of 16




to take legal action it could not legally take, and (ii) attempted to revive the statute of limitations

by coercing Jung into making a payment. Dkt. 1 at 6.

       Section 392.304(a)(8) prohibits debt collectors from “misrepresenting the character, extent,

or amount of a consumer debt, or misrepresenting the consumer debt’s status in a judicial or

governmental proceeding.” Tex. Fin. Code § 392.304(a)(8). “‘To violate the TDCA using a

misrepresentation, the debt collector must have made an affirmative statement that was false or

misleading.’” Thompson v. Bank of Am. Nat. Ass’n, 783 F.3d 1022, 1026 (5th Cir. 2015) (citation

omitted). A misrepresentation regarding the character, extent, amount, or status of a debt relates

to affirmative statements about (i) if the consumer has a debt, (ii) of the specific amount that they

owed, and (iii) that the consumer had defaulted. Miller v. BAC Home Loans Servicing, L.P., 726

F.3d 717, 723 (5th Cir. 2013).

       As discussed above, Jung failed to sufficiently plead that the statute of limitations has

elapsed. Moreover, Jung does not allege any other “affirmative statements” made by Accredited

Management that misrepresented “the character, extent, or amount of a consumer debt” as required

by section 392.304(a)(8). Accordingly, Jung’s motion for default judgment on her section

392.304(a)(8) claim is DENIED.

D.     Requested relief

       Jung’s motion for a default judgment is granted with respect to her claims under section

1692e(11) of the FDCPA and section 392.304(a)(5)(A) of the TDCA. She asks the court for

statutory damages, costs, attorneys’ fees, and injunctive relief. Dkt. 1 at 6-7.

       If a court determines that default judgment should be granted, the court has “wide latitude”

to determine damages without first holding a hearing if the “amount claimed is a liquidated sum

or one capable of mathematical calculation.” James v. Frame, 6 F.3d 307, 310 (5th Cir. 1993).




                                                  11
    Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 12 of 16




The court may allow statutory damages up to a maximum of $1,000 as well as costs and attorneys'

fees under the FDCPA. 15 U.S.C. § 1692k(a)(1–3). Under Texas law, a person may sue for

“injunctive relief to prevent or restrain a violation of” the TDCA.            Tex. Fin. Code Ann.

§ 392.403(a)(1).

       1.      Statutory damages

       Jung seeks statutory damages of $1,000.00 pursuant to section 1692k of the FDCPA.

Dkt. 11 at 4. Although a plaintiff is eligible to receive up to $1,000.00, the court has the discretion

to set the amount. 15 U.S.C. § 1692k(a)(2)(A). Amongst other factors, the court may consider

“the frequency and persistence of noncompliance by the debt collector, the nature of such

noncompliance, and the extent to which such noncompliance was intentional.” § 1692k(b)(1).

       Here, Accredited Management left two messages to Jung without indicating that the caller

was a debt collector attempting to collect a debt. Id. at 3-4. Accordingly, an award of $500.00 in

statutory damages is appropriate for the alleged violations. See, e.g., Cole v. Truelogic Fin. Corp.,

No. 07-CV-0388, 2009 WL 261428, at *2 (W.D.N.Y. Feb.4, 2009) (granting default judgment and

awarding $500.00 when plaintiff provided evidence of defendant’s intentional violations of the

Act); Wiener v. Bloomfield, 901 F. Supp. 771, 778 (S.D.N.Y. 1995) (granting a plaintiff $350.00

in statutory damages for multiple violations of the Act because plaintiff neither pleaded nor proved

actual damages).

       2.      Attorney’s fees and cost

       Jung seeks attorneys’ fees in the amounts $3,602.50 pursuant to section 1692k. Dkt. 11 at

4. Jung’s attorney, Michael Agruss, submits that his total time spent on this case was 8.10 hours

at a rate of $400.00 per hour, and the total paralegal hours spent was 2.90 hours at an hourly rate




                                                  12
     Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 13 of 16




of $125.00. Dkt. 11-1 at 7-8. Jung also seeks $456.65 in costs—$400.00 for the filing fee and

$56.65 for the process server. Dkt. 11-1 at 21.

        To determine the reasonable attorney’s fees, the court multiplies the number of hours

reasonably expended by the reasonable hourly rate as required by the lodestar analysis. Forbush

v. J.C. Penny Co., 98 F.3d 817, 821 (5th Cir. 1996). Moreover, Texas law employs a virtually

identical analysis to that used by the federal courts to calculate the award of attorneys’ fees under

the TDCA. See Land Rover U.K., Ltd. v. Hinojosa, 210 S.W.3d 604, 607 (Tex. 2006); Arthur

Andersen & Co. v. Perry Equip. Co., 945 S.W.2d 812, 818-19 (Tex.1997).

        Thus, the first step in the lodestar analysis is to determine the reasonable hourly rate.

Forbush, 98 F.3d at 821. This court generally awards attorneys a $300.00 hourly rate in FDCPA

cases. See, e.g., Moreno, 2018 WL 6334837, at *5; Malick v. NCO Fin. Servs. Inc., No. H-14-

1545, 2015 WL 4078037, at *3 (S.D. Tex. July 6, 2015); Serna v. Law ffice of Joseph

Onwuteaka, PC, No. 4:11–CV–3034, 2014 WL 3749652, at *5 (S.D. Tex. July 29,

2014), aff’d, 614 F. App’x 146 (5th Cir. 2015) (a $300.00 hourly rate was reasonable in a Fair

Debt Collection case for a litigator with 21 years of experience). 1 A reasonable rate for legal-

assistant work in similar cases is $125.00. See, e.g., Moreno, 2018 WL 6334837, at *5; Knoerr v.

Pinnacle Asset Grp., LLC, No. H-16-599, 2017 WL 2118975, at *2 (S.D. Tex. May 16, 2017).

        Based on the record and applicable law, the court finds that Jung’s proposed hourly rates

are higher than the prevailing rate. Accordingly, the attorney hourly rate will be reduced to

$300.00 and the paralegal rate is set at $125.00 per hour.




1
 Recent published survey data from the Houston legal market further supports the reasonableness of an hourly rate of
$300.00. See State Bar of Texas, Department of Research & Analysis, 2015 Hourly Fact Sheet, 2016,
https://www.texasbar.com/AM/Template.cfm?Section=Archives&Template=/CM/ContentDisplay.cfm&ContentID=
34182


                                                        13
    Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 14 of 16




       The second step in the lodestar analysis is to determine the number of hours reasonably

spent on the litigation. Forbush, 98 F.3d at 821. Reasonable hours do not include hours spent on

clerical or nonlegal tasks. Moreno, 2018 WL 6334837, at *5 (citing Johnson v. Ga. Highway

Express, Inc., 488 F.2d 714, 717 (5th Cir. 1974); Malick, 2015 WL 4078037, at *5). “Reviewing

and calendaring deadlines; printing, copying, and filing documents; drafting cover letters; ordering

transcripts; organizing and updating materials and binders; loading and organizing computer

databases;   redacting    and   assembling     exhibits;   and    transmitting   documents     [are]

noncompensable.” Moreno, 2018 WL 6334837, at *5 (citation omitted).

       Jung submitted a table with the dates, tasks, and duration in support of the requested fees.

Dkt. 11-1 at 22-23. However, it appears that several entries are for clerical work and/or nonlegal

work. For example, an entry of 0.2 hour by Jackie Laino explains the task as “Issues check to

Process Server.” Id. at 22. Based on the descriptions, the court finds that 1.8 hours of paralegal

time was spent on clerical tasks. Thus, the paralegal hours are reduced to a total of 1.1 hours.

       The last step in the lodestar analysis is to multiply the number of hours reasonably spent

by the reasonable hourly rate. Forbush, 98 F.3d at 821. Multiplying Agruss’s reasonable hours

by his reasonable hourly rate results in $2,430.00 (8.1 hours x $300.00 = $2,430.00). The same

calculation for paralegal Jackie Laino equals $137.50 (1.1 hours x $125.00 = $137.50).

Accordingly, the total amount for attorney’s fees is $2,567.50.

       Jung also seeks $456.65 in costs, which include the cost of filing the complaint ($400) and

the cost of service of summons ($56.65). Dkt. 11-1 at 21. Under the FDCPA, a debt collector is




                                                14
    Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 15 of 16




liable to a successful plaintiff for the costs of the action. 15 U.S.C. § 1692k(a)(3). The court finds

that Accredited Management is liable for the $456.65 in itemized costs.

       3.      Injunctive relief

       Jung seeks injunctive relief pursuant to section 392.403 of the TDCA, presumably to

prevent Accredited Management from collecting their debt. Dkt. 1 at 7. Because Jung has failed

to allege sufficient facts to support their claims, injunctive relief is not available. Accordingly,

Jung’s request for injunctive relief is DENIED.

                                       IV. CONCLUSION

       For the foregoing reasons, Jung’s motion for default judgment on her claims under

sections 1692e(5), e(10), 1692f, and 1692g(b) of the FDCPA, and section 392.304(a)(8) of the

TDCA (the “Remaining Claims”) is DENIED. The court GRANTS Jung’s motion for default

judgment on her claims under section 1692e(11) of the FDCPA, and section 392.304(a)(5)(A) of

the TDCA, and awards statutory damages in the amount of $500.00, costs of $456.65 and fees of

$2,567.50 along with post-judgment interest from the date of final judgment, as calculated under

28 U.S.C. § 1961.

       The court will enter a final judgment outlining this award as soon as the Remaining Claims

are resolved. Jung has 14 days from the entry of this order to amend her complaint or voluntarily

dismiss the Remaining Claims. If no amendment is filed, the court will DISMISS the Remaining

Claims WITH PREJUDICE. Hager v. DBG Partners, Inc., 903 F.3d 460, 464 (5th Cir. 2018)

(“A district court may consider the sufficiency of a complaint on its own initiative, as long as the




                                                 15
    Case 4:20-cv-00487 Document 12 Filed on 08/06/20 in TXSD Page 16 of 16




procedure employed is fair. Fairness in this context requires both notice of the court’s intention

and an opportunity to respond.”)

       Signed at Houston, Texas on August 6, 2020.




                                             _________________________________
                                                        Gray H. Miller
                                                Senior United States District Judge




                                               16
